FILED
                            NOT FOR PUBLICATION                             FEB 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30111

               Plaintiff - Appellee,             D.C. No. 1:12-cr-00069-RFC

  v.
                                                 MEMORANDUM*
ELROY JAY WEASELBEAR, Sr.,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Richard F. Cebull, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Elroy Jay Weaselbear, Sr., appeals from the district court’s judgment and

challenges the ten-year term of supervised release imposed following his guilty-

plea conviction for incest, in violation of 18 U.S.C. § 1153(b) and Montana Code



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Annotated § 45-5-507(1). We have jurisdiction under 28 U.S.C. § 1291, and we

vacate and remand.

      Weaselbear contends, and the government concedes, that the ten-year term

of supervised release exceeds the statutory maximum. The maximum authorized

term of supervised release for a Class A felony is five years. See 18 U.S.C.

§ 3583(b)(1). Accordingly, we vacate the term of supervised release and remand

to the district court for the limited purpose of setting a new term within the

statutorily permitted range. See United States v. Guzman-Bruno, 27 F.3d 420, 423

(9th Cir. 1994).

      VACATED and REMANDED.




                                           2                                     13-30111